Citation Nr: 1516129	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, not otherwise specified (NOS), and anxiety disorder, NOS.


REPRESENTATION

Veteran represented by:	Thomas Hagen, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1965 to July 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A claim for service connection for PTSD was received in May 2012.

Service connection for a nervous condition was previously denied by the RO in July 1968 on the basis that the Veteran's emotionally unstable personality disorder was a developmental abnormality.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim based on a diagnosis different from that considered in prior decisions is a new claim.  The Board finds the May 2012 claim for service connection for PTSD to be a new claim and not a claim to reopen service connection for a nervous condition.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, the Board finds that, despite the original styling of the issues on appeal as three separate claims for service connection for PTSD, depressive disorder, and anxiety disorder, the Veteran's claim may be considered to encompass any acquired psychiatric disorder.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.

In March 2015, the Veteran testified at a Board videoconference hearing at the local RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends generally that, due to his error, an aircraft improperly launched from an aircraft carrier killing the pilot and causing his current psychiatric disorders.  See e.g., March 2012 written statement, March 2015 Board hearing transcript.  This stressor has not been verified as the incident occurred roughly one month prior to the Veteran's service aboard the USS Forrestal.  Deck logs from the USS Forrestal indicate that an aircraft crashed into the sea in February 1966.  The Veteran's service personnel records reflect that the Veteran was not assigned to the USS Forrestal until March 1966.  

Alternatively, the Veteran contends that his then-spouse had a miscarriage, which precipitated his unauthorized absence, court marital, and in-patient treatment during service, and caused his current psychiatric disorders.  See March 2015 Board hearing transcript.  The representative further contended that the Veteran's current acquired psychiatric disorders were misdiagnosed as a personality disorder during service.  See id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The Board notes that defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

On an August 1968 service enlistment physical, the Veteran was found to be psychiatrically clinically normal.  On an associated report of medical history, the Veteran denied depression, excessive worry, or nervous trouble of any sort.  As noted above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A July 1967 medical board report notes that the Veteran was admitted to the Naval Hospital because of outbursts of destructive behavior.  Prior to admission, the Veteran had served a 32 day sentence imposed by summary court martial for unauthorized absence.  The Veteran reported that his wife had a miscarriage, which led to his unauthorized absence.  The Veteran also reported that he was seen by a psychiatrist when he was 14 years old (pre-service).  The medical board report notes a diagnosis of emotionally unstable personality disorder. 

In an August 1960 letter (pre-service), Dr. E.C. noted that he did not think the Veteran was psychotic, but could not determine whether the Veteran's behavior was neurotic or on the basis of a character disorder.  In an August 1960 letter (pre-service), Dr. C.W., a clinical psychologist, noted that test results strongly suggested focal brain damage affecting the Veteran's personality, but deferred providing a diagnosis until neurological testing was conducted.  In a June 1968 letter (post-service), Dr. E.C., after reviewing the 1960 records (including his own), noted that the Veteran was an unstable, explosive person, who may have a combination of brain damage and a character disorder.

A June 1969 VA treatment record notes a diagnosis of emotionally unstable personality with paranoid tendencies and rule out schizophrenia and compulsive disorder.  In a June 1969 letter, Dr. A.C. noted that the Veteran had reported progressively worsening aggressive behavior since service separation.  Dr. A.C. noted that the Veteran had been diagnosed with unstable personality disorder and schizophrenic reaction, paranoid type. 

The Veteran has currently diagnosed Axis I psychiatric disorders.  April 2012 to October 2013 VA treatment records note diagnoses of PTSD.  April 2010 and May 2011 VA treatment records note diagnoses of depressive disorder, NOS, and anxiety disorder, NOS.  

No VA or private medical opinion report is of record with an etiology opinion specifically addressing the questions of whether the Veteran's currently diagnosed acquired psychiatric disorders (1) clearly and unmistakably preexisted service and, if so, whether a preexisting acquired psychiatric disorder was clearly and unmistakably not aggravated by the Veteran's military service, (2) were misdiagnosed as a personality disorder during service, and (3) were superimposed upon and aggravated the Veteran's personality disorder during service.  The Board finds that remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Additionally, it appears that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  On a December 2013 claim (for issues not currently on appeal), the Veteran indicated that he was receiving SSA benefits.  As the Board cannot determine the basis for the award from the current evidence of record, it cannot rule out a reasonable possibility that the SSA records are relevant to the Veteran's current claim on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of any current acquired psychiatric disorders.  The claims folder should be made available to the examiner.  The examiner should diagnose all Axis I and II psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, pre-service and post-service VA and private treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability: 

A)  Did any Axis I acquired psychiatric disorder clearly and unmistakably preexist entrance into service in December 1965?  The VA examiner should comment on the August 1965 service enlistment physical notation that the Veteran was psychiatrically clinically normal and the pre- and post-service notations that the Veteran was evaluated for a psychiatric disorder when he was 15 years old.  

B)  If it is the examiner's opinion that any Axis I acquired psychiatric disorder preexisted service, was the preexisting disorder clearly and unmistakably not permanently worsened during (not aggravated by) active service from December 1965 to July 1967?    The VA examiner should comment on the Veteran's reports that his wife had a miscarriage prior to his unauthorized absence and in-patient hospitalization during service.

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

C)  If it is the examiner's opinion that any Axis I acquired psychiatric disorder did not clearly and unmistakably preexist service, please offer the following direct service connection opinion:  Is it at least as likely as not (50 percent or greater probability) that each current Axis I acquired psychiatric disorder was incurred in or caused by active service?  The VA examiner should comment on the Veteran's reports that his wife had a miscarriage prior to his unauthorized absence and in-patient hospitalization during service.

D)  Is it at least as likely as not (50 percent or greater probability) that the Veteran was misdiagnosed with emotionally unstable personality disorder during service?

E)  If it is the examiner's opinion that a personality disorder was properly diagnosed during service, please offer the following opinion:  Is it at least as likely as not (50 percent or greater probability) that any current Axis I acquired psychiatric disorder was superimposed upon the emotionally unstable personality disorder during active service?

3.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




